Citation Nr: 1206319	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO. 03-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an additional allowance for school attendance of a dependent child over the age of 18, from September 2006 to September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to February 1985, from May 1986 to August 1986, and from May 1987 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, a decision dated in September 2008 granted an effective date of September 4, 2007 for an additional allowance for school attendance of C.J.B., the Veteran's son. 


FINDINGS OF FACT

1. The Veteran has been in receipt of disability compensation of 30 percent or greater since June 2004.

2. The record shows that C.J.B. reached the age of 18 in September 2006. 

3. The RO stopped payment of additional compensation for C.J.B. as a dependent child effective from September 2006, on his eighteenth birthday. 

4. The Veteran was notified in June 2004, September 2004, and March 2007 that he needed to submit further information after September 2006 to establish continuing dependency benefits; the RO did not receive a formal or informal Request for Approval of School Attendance until February 2008.


CONCLUSION OF LAW

The criteria are not met for payment of additional dependency benefits for C.J.B., a child over the age of 18, based upon school attendance for the period from September 2006 to September 2007. 38 U.S.C.A. §§ 101, 1114, 1115, 1134 (West 2002); 38 C.F.R. §§ 3.57 , 3.103, 3.115, 3.155, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). Here, the case is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002). Further, VA has no duty to assist an appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Furthermore, the Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices sent in June 2004 and September 2004. The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time. See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

The Veteran contends that he should be awarded a retroactive award of compensation for a dependent child, his son C.J.B., because he remained in high school after his eighteenth birthday. Because he did not submit a claim for benefits within one year of C.J.B.'s eighteenth birthday, his claim will be denied. 

Any veteran entitled to compensation under the provisions of 38 U.S.C.A. § 1114, and whose disability is rated 30 percent or higher, shall be entitled to additional compensation for a dependent child who has attained the age of eighteen years and who is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 1115.

A child of a veteran is legitimate child, a child legally adopted before the age of 18 years, and a stepchild who acquired that status before the age of 18 years and who was a member of the Veteran's household at the time of the Veteran's death, and who (i) is under the age of 18 years; or, (ii) who before reaching the age of 18 years becomes permanently incapable of self- support; or, (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. § 3.57.

Compensation may be paid from a child's eighteenth birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's eighteenth birthday. Compensation based upon a course of instruction at an approved educational institution that was begun after a child's eighteenth birthday may be paid from the commencement of the course if a claim is filed within one year from that date. 38 C.F.R. § 3.667(a),(b). 

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

The Veteran was awarded a disability rating of at least 80 percent effective from June 2004. The record also shows that the Veteran's son, C.J.B., was born in September 1988. Thus, he reached his eighteenth birthday in September 2006. Until that day, the Veteran was receiving additional compensation for a dependent child under the age of eighteen. Such additional compensation was discontinued when C.J.B. turned eighteen. 

In February 2008, the Veteran filed a statement that he was surprised to receive a notification that the compensation he received for his younger daughter would be stopped when she reached her eighteenth birthday. He stated that he did not receive notice from VA regarding C.J.B. prior to his eighteenth birthday. He requested retroactive payment for C.J.B. after he had reached the age of eighteen. In conjunction with his February 2008 statement, he submitted a VA Form 21-674c, Request for Approval of School Attendance, for C.J.B. In this form, he detailed that C.J.B. had graduated from high school in June 2007 and began college on September 4, 2007 with an expected graduation date in May 2011. 

In support of his appeal, the Veteran does not contend that his claim for additional allowance for school attendance for a dependent child over the age of eighteen was timely filed (within one year of C.J.B.'s eighteenth birthday). He stated that a VA employee told him that he would no longer receive compensation for C.J.B. when he became eighteen years of age, regardless of whether he attended college. He stated that the employee did not inform him that he needed to submit a VA Form 21-674c. He asserts that because he did not receive notice that he was required to submit a VA Form 21-674c, and was told by a VA employee that benefits are stopped when a dependent child reaches the age of eighteen regardless of whether he attends college, he is entitled to payments for the time that C.J.B. was in high school after turning eighteen. 

Further, in his October 2008 Substantive Appeal, he asserts that he never received the March 2007 letter that showed his total award amount decreased based upon C.J.B. reaching the age of eighteen. 

The Board will deny the appeal. First, the record shows that the Veteran was provided appropriate advance notice, regardless of the content of the March 2007 notification letter. In a June 2004 rating decision, the RO granted service connection for several disabilities. In the notification letter accompanying that decision, the Veteran was expressly informed of his monthly entitlement amount and that his amount would be reduced on C.J.B.'s eighteenth birthday in September 2006. The letter informed him that his payment included an additional amount for his spouse and children and instructed him to "Let us know right away if there is any change in the status of your dependents." (Emphasis in original document). The letter further informed the Veteran that there was enclosed a VA Form 21-8764, "Disability Compensation Award Attachment-Important Information," which "explains certain factors concerning your benefits." 

A VA Form 21-8764 informs that "Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18." A VA Form 21-8764 also contains a section titled "What conditions affect right to payments?," which advised "If you have a disability rating of 30% or more, you must promptly advise us of any change in the status of your dependents." At the end of VA Form 21-8764 is a notice advising "Important - Please notify VA immediately if there is a change in any condition affecting your right to continued payments." 

In a September 2004 letter regarding the Veteran's retired pay, he was again expressly informed of his monthly entitlement amount and that his amount would be reduced on C.J.B.'s eighteenth birthday in September 2006. Lastly, he was provided with the same information in the March 2007 notice letter. 

The above record demonstrates that the Veteran received adequate notice that his benefits would be reduced on C.J.B.'s eighteenth birthday, and that he needed to take further action to have the additional benefits continued. See 38 C.F.R. 
§ 3.103(b)(3)(i).

The provisions of 38 C.F.R. § 3.667 expressly require that a claim for compensation from a child's eighteenth birthday based upon school attendance must be filed within one year from the child's eighteenth birthday. The Veteran acknowledges that he did not timely file a claim, and the Board finds that there is nothing in the claims file that may reasonably be construed as alerting the RO that they should have contacted the Veteran to request updated dependency information after C.J.B. turned eighteen in September 2006. Furthermore, the Veteran has not identified any legal authority, and the Board finds no other basis, to conclude that the RO was obligated to contact him thereafter to request updated dependency information. VA does not have a duty to "seek out potential beneficiaries" and notify them that they may be entitled to benefits. Wells v. Principi, 3 Vet. App. 307, 309 (1992). Therefore, there is no fault on the part of the RO in not forwarding the Veteran any requisite claims forms after the September 2007 notice. See 38 C.F.R. § 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).

In other words, the record contains no informal claim for additional dependents benefits until February 2008, which was more than one year after the eighteenth birthday of C.J.B. in September 2006. Importantly, although VA has a duty to assist, that duty is not a one-way street and does not provide for the Veteran to have remained in a passive role. See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). Thus, there is no merit to the Veteran's argument that he did not receive appropriate advance notification of the change in C.J.B.'s dependency status. 

With regard to his second argument, that he did not receive a copy of the March 2007 notice letter informing him that his payment had been reduced because C.J.B. had reached the age of eighteen, he is presumed to have received the March 2007 notice letter. Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).

In order to rebut the presumption of regularity, the Veteran must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed." Woods, 14 Vet. App. at 220. This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery. Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007). The Veteran has made no attempt at such a showing here. In fact, the address on the March 2007 notice letter is identical to the address he provided in his February 2008 claim, with no indication from the Veteran that he had moved. In light of these findings, a statement that a letter was not received is insufficient to rebut the presumption of regularity. Id.; YT v. Brown, 9 Vet. App. 195, 199 (1996).

Thus, the Veteran's second contention is also without legal merit. The Board is without authority to grant benefits merely because it might perceive such a grant to be equitable. See 38 U.S.C.A. §§ 503 , 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

It is the Veteran's responsibility to report the status of his dependents promptly and accurately. VA was under no legal or statutory duty to investigate the matter further in light of the information not provided by the Veteran himself. Accordingly, there is no basis for the award of retroactive benefits based on the claimed dependency C.J.B. from the date of his eighteenth birthday until September 4, 2007. The law is dispositive of the outcome of this case. As a matter of law, there is no entitlement to a retroactive award of dependency allowance for the Veteran's son, and the claim must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an additional allowance for school attendance of C.J.B., a dependent child over the age of 18, from September 2006 through September 2007, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


